DETAILED ACTION
This Notice of Allowability is in response to the filing of a Request for Continued Examination (RCE) on 6/24/2022 and an interview held on 7/25/2022. As per the interview, no claims have been amended or added, and claims 7-9, 23-24, and 29-30 have been cancelled. Thus, claims 1, 6, 19, and 21 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Craig Miles on 7/25/2022.
In the claims:
Cancel claims 7-9, 23-24, and 29-30
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the claimed invention. Specifically, the prior art of record fails to disclose in its entirety a protective cover system with: a housing with a pass-through aperture defining a handle, a drive unit, a motion element external the housing, a protective member with a peripheral margin to receive the motion element having ends between which the handle is received, a peripheral margin adjuster to secure the peripheral margin to the housing, with ends that are disposable in said pass-through aperture to releasably secure the peripheral margin to the housing. 
The closest prior art of record is Wu (US Pat. 7,261,699) and Ruderian (US Pat. 4,722,326).
Wu discloses a similar handheld massage device with a protective cover system, that includes: a housing, a drive unit, a motion element external the housing, a protective member with a peripheral margin to receive the motion element having ends between which the handle is received, with ends that are disposable in said pass-through aperture to releasably secure the peripheral margin to the housing. Wu lacks a description of a pass-through aperture defining a handle, a peripheral margin adjuster to secure the peripheral margin to the housing, and ends that are disposable in said pass-through aperture to releasably secure the peripheral margin to the housing.
Ruderian similarly teaches a similar handheld massage device with a protective cover system, that includes: a housing, a drive unit, a motion element external the housing, a protective member with a peripheral margin to receive the motion element having ends, a peripheral margin adjuster to secure the peripheral margin to the housing, with ends to releasably secure the peripheral margin to the housing. Ruderian lacks a description of a pass-through aperture defining a handle, and ends that are disposable in said pass-through aperture to releasably secure the peripheral margin to the housing.
Thus, the prior art of record, either alone or in combination, lacks all of the claimed structural and functional limitations of the independent claims. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Crosby (US Pat. 2,395,537) and Nickels, Jr. (US Pat. 5,347,673) are cited to show similar oscillating motion devices with handles that form an aperture in the side of the housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785